DETAILED ACTION
The amendments filed on 01/01/2022 have been entered and considered by the examiner.  Claims 1-19 and 25 are pending and examined below.  Claims 1, 5-8, 19, and 25 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s amendment and argument filed on 01/01/2022 regarding the claim interpretation under 35 U.S.C. 112(f) have been considered.  The claims are no longer being interpreted under 35 U.S.C. 112(f).
Applicant’s amendment and argument filed on 01/01/2022 regarding the claim rejections under 35 U.S.C. 101 are persuasive.  Claim rejections under 35 U.S.C. 101 are withdrawn.
Applicant’s amendment and argument filed on 01/01/2022 regarding the claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 19 and 25, Wang discloses: 
A positioning apparatus, method, computer-program product, the positioning apparatus comprising: 
a camera configured to obtain a scene image comprising image objects of a plurality of illumination sources, the scene image acquired by a positioning device; 
an inertial measuring device configured to obtain motion data of the positioning device; 
a memory; and 
one or more processors; 
wherein the memory and the one or more processors are connected with each other; and 
the memory stores computer-executable instructions for controlling the one or more processors to:
receiving the scene image comprising image objects of a plurality of illumination sources; 
receive the motion data of the positioning device during a motion, the motion data stored in a memory; 
determine an estimated coordinate (x1, y1, z1) of the positioning device in a scene coordinate system o-xyz based on the motion data of the positioning device; 
determine an included angle α between an x-axis of the scene coordinate system o-xyz and an x'-axis of a positioning device coordinate system o'-x'y'z' based on the motion data of the positioning device; 
determine one or more reference vertex points based on the estimated coordinate (x1, y1, z1) of the positioning device; 

determine a positioning coordinate (x101, y101, z101) of the positioning device in the scene coordinate system o-xyz based on one or a combination of: 
(1) the estimated coordinate (x1, y1, z1) of the positioning device in the scene coordinate system o-xyz; and 
(2) positions of the image objects of the one or more reference illumination sources of the plurality of illumination sources in the scene image, fixed coordinate positions (x0, y0, z0) of the one or more reference illumination sources of the plurality of illumination sources in the scene coordinate system o-xyz, and the included angle α.

But, Wang does not disclose:
wherein determining the one or more reference vertex points based on the estimated coordinate (x1, y1, z1) of the positioning device comprises: 
obtaining a polygon grid derived from a polygonal division on a xoy plane of the scene coordinate system o-xyz based on a plurality of vertex points, the plurality of vertex points being projections of the plurality of illumination sources on the xoy plane of the scene coordinate system o-xyz; and 
selecting N vertex points of the polygon grid as the one or more reference vertex points based on the estimated coordinate (x1, y1, z1) of the positioning device;
wherein N                         
                            ≥
                        
                     1.
 
Therefore, claims 1, 19 and 25 are allowed.  Dependent claims 2-18 are allowed as dependent upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665